Citation Nr: 0022134	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-03 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
August 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision which, in pertinent part, 
denied service connection for an acquired psychiatric 
disorder.  In a January 1999 decision, the RO confirmed and 
continued the prior denial.  The veteran then appealed to the 
Board.  A personal hearing was held before a RO hearing 
officer in May 1999.  And the veteran also testified during a 
video-conference hearing in February 2000.  That hearing was 
conducted by the author of this decision while serving as an 
acting Board member.

Although service connection for substance abuse was denied by 
the Board in a June 1998 decision, the veteran indicated in a 
July 1998 statement, and during his more recent video-
conference hearing, that his current claim for an acquired 
psychiatric disorder (and specifically, a bipolar disorder) 
is a separate and distinct claim from his previously denied 
claim for service connection for substance abuse.


FINDING OF FACT

There is probative medical evidence of record indicating the 
veteran has a bipolar disorder that he acquired while on 
active duty in the military.


CONCLUSION OF LAW

The veteran's bipolar disorder was incurred during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1975 to August 1977.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in November 1975, a psychiatric disorder was not 
noted.  Service medical records reflect substance abuse and 
treatment for such.  An October 1976 treatment record 
reflects that the veteran complained of a rash and 
"nauseousness."  He requested a duty excuse, and such was 
denied.  In a June 1977 report of medical history, the 
veteran denied a history of nervous trouble, depression, or 
excessive worry.  On medical examination performed for 
discharge purposes in June 1977, the veteran's psychiatric 
system was listed as normal.  Service medical records are 
negative for a chronic psychiatric disorder.

Post-service medical records are negative for a psychiatric 
disorder until the mid-1990s.

VA medical records dated from 1995 to 1997 reflect treatment 
for a psychiatric disorder, with varying diagnoses including 
schizoaffective disorder, possible obsessive compulsive 
personality trait, and personality disorder, not otherwise 
specified.  A March 1995 hospital discharge summary shows 
that the veteran reported a long-standing history of 
intravenous drug abuse in his late 20s, and current alcohol 
and marijuana use.  A March 1995 progress note reflects 
diagnoses of alcohol dependence by history, cannabis abuse, 
and history of schizoaffective disorder.  A May 1996 
treatment note reflects a diagnostic assessment of 
anxiety/depression.  An October 1996 treatment note reflects 
that the veteran was diagnosed with marijuana abuse, 
personality disorder not otherwise specified, and rule out 
bipolar disorder.  Subsequent VA medical records reflect 
treatment, including hospitalization, for a bipolar disorder 
and substance abuse.  

In a statement dated in October 1996, the veteran alleged 
that, as a result of his drug use during military service, he 
developed a psychiatric disorder, recently diagnosed as a 
schizoaffective disorder.

Private medical records dated from 1997 to 1998 from Mountain 
Comprehensive Care Center reflect treatment for a bipolar 
disorder.

In January 1998, the veteran submitted a claim for service 
connection for a manic bipolar affective disorder.

In May 1998, the RO received a letter from the veteran in 
which he reported receiving ongoing treatment for an 
unspecified condition at VA and private facilities.

A June 1998 VA outpatient treatment record shows that a VA 
doctor treated the veteran in May 1998, at which time he 
reported that he had occasional episodes of paranoia prior to 
service, but his actions and thought processes were normal.  
He stated that he did well for approximately the first year 
of military service, but then began to notice episodes of 
hyperactivity and depression.  He said that he began 
consuming large amounts of alcohol and using drugs to 
withdraw from his environment.  And in assessing the overall 
status of the veteran's mental state, the clinic director 
stated,

Now that we know [the veteran] is bipolar 
and looking back on his military service 
i[t] is obvious that his bipolar disorder 
was servicing during the 1976-1977 time 
frame.

A July 1998 treatment note also shows an Axis I diagnoses of 
bipolar disorder, type II, and panic disorder without 
agoraphobia.




In February 1999, the RO received a lay statement from J. 
Faulkner, a retired administrator of the Social Security 
Administration (SSA).  And he also alleged that the veteran's 
current bipolar disorder began during service.

In a statement dated in March 1999, the veteran reiterated 
some of his assertions and said that he was currently 
receiving disability benefits from the SSA for his 
psychiatric disorder.

During his May 1999 RO hearing, the veteran again reiterated 
many of his assertions-namely, that he incurred a 
psychiatric disorder during service, and that his substance 
abuse during service was caused by his psychiatric 
impairment.  He also testified that he experienced volatile 
mood swings during service and that, after service, he first 
sought treatment for a psychiatric disorder in 1988 and was 
initially diagnosed with bipolar disorder in 1997.

In September 1999, the RO received lay statements from the 
veteran's parents and siblings.  Collectively, the statements 
allege that, since separation from military, the veteran's 
personality has changed and that his psychiatric disorder is 
attributable to his military service.

During his February 2000 video-conference hearing, the 
veteran again reiterated many of his assertions-contending 
that an October 1976 service medical record documents 
treatment for a rash and "nervousness," which, in turn, 
proves that he experienced psychiatric symptoms during 
service.  He also said that he first received medication for 
a psychiatric disorder in 1982, and that he has continued 
to receive ongoing treatment for psychiatric illness during 
the years since.

II.  Analysis

The veteran's claim for service connection for a psychiatric 
disorder is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence will be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within one year after active service-
unless there is probative evidence to the contrary.  
38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  A personality disorder, on the other 
hand, is not a disability for VA compensation purposes and, 
therefore, it is not subject to being service connected 
unless there is evidence indicating that it was aggravated 
during service by "superimposed" disease or injury.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1999).

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.

A psychiatric disorder was not noted during the service 
entrance medical examination in November 1975.  Thus, the 
presumption of soundness applies, although it may be rebutted 
by clear and unmistakable evidence showing pre-service 
existence of a psychiatric disorder.  The Board finds that 
such presumption is not rebutted as to this condition.  
Although the post-service records mention a history of 
paranoia prior to service, a psychiatric disorder was not 
noted during the enlistment examination, and there is no 
"clear and unmistakable evidence" that one actually existed 
prior to service to rebut the presumption of soundness upon 
entrance into service.  Id.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran's service medical records are clinically 
unremarkable for signs or indications of a psychiatric 
disorder other than substance abuse.  And although 
he maintains that an October 1976 service medical record 
shows that he had complaints of "nervousness," a close 
inspection of that record indicates that he actually 
complained of "nauseousness."  However, that 
notwithstanding, he still experienced the problems with the 
substance abuse during service, which are well documented in 
his records, and he and the others who have submitted 
statements on his behalf allege that his substance abuse 
during service was, in actuality, an early manifestation of 
his later diagnosed psychiatric disorder, although he has 
requested separate consideration of these two conditions in 
his current appeal.  And service connection is still 
permissible when, as here, the condition at issue was not 
actually diagnosed until after service-provided that all of 
the evidence, including that pertinent to service, indicates 
the veteran had the condition while in service.  
See 38 C.F.R. § 3.303(d).

The first clinical indication of a psychiatric disorder, post 
service, is from medical records concerning treatment the 
veteran received during the mid-1990s.  And during the years 
since, he has received several different psychiatric 
diagnoses.  But he has indicated that his current claim is 
specifically for a bipolar disorder.  And VA and private 
medical records dated since 1997 contain several diagnoses of 
this condition confirming that he has it.  Moreover, of equal 
or greater significance, a VA doctor who made this diagnosis 
in June 1998 also stated rather unequivocally that the 
veteran's symptoms and behavior during service were early 
indications that he had a bipolar disorder even while on 
active duty in the military.  The veteran and his relatives 
have asserted the same.  But, as laymen, they are not 
competent to render a medical opinion regarding the diagnosis 
or etiology of a condition, but they are nonetheless 
competent to provide information regarding observable 
behavior over the years.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence supporting service connection includes the 
documented treatment for substance abuse during service, the 
medical records confirming the veteran in fact has a bipolar 
disorder currently, and the supporting lay testimony from his 
relatives who have personally observed his behavior and 
disposition since service.  Also, the recent opinion from the 
VA doctor in June 1998 provides a reasonable means 
of etiologically linking the bipolar disorder to service.

Evidence against service connection includes the absence 
during service of any clear indications (specific symptoms, 
etc.) of a bipolar disorder, per se, and the lapse of many 
years after service with no clinical indication of 
manifestations of the bipolar disorder.  But as alluded to 
earlier, this is not always fatal to the claim when, as here, 
there is other probative evidence supporting service 
connection.

And after considering all of the evidence in this appeal, for 
and against the claim, the Board finds that it is about 
equally probative on the question of whether the veteran's 
current bipolar disorder began in service.  Under such 
circumstances, the benefit of the doubt is given to the 
veteran.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that 
the veteran's bipolar disorder had its onset in service; the 
disability was incurred in service, and service connection is 
warranted.



ORDER

Service connection for a bipolar disorder is granted.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

